                                              MEMO ENDORSED
           Case 1:19-cv-08526-VEC Document 23 Filed 04/20/20 Page 1 of 1



                                        Since 1990, NYLAG has provided free civil legal services
                                        to New Yorkers who cannot afford private attorneys.
j

                                                       USDC SDNY
                                                       DOCUMENT
April 20, 2020                                         ELECTRONICALLY FILED
                                                       DOC #:
Honorable Valerie E. Caproni                           DATE FILED: 4/20/2020
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:      Velasco v. New York City DOE, 19-cv-8526 (VEC)

Dear Judge Caproni,

       NYLAG represents plaintiff Elisa Velasco for the limited purpose of settlement in the
above referenced case. I write on behalf of all parties to provide an update. In addition, with
defendants’ consent, plaintiff requests a 30 day stay of all scheduling, until May 20, 2020, when
an update will be provided. This is the parties’ second request for this action. On March 20,
2020, Your Honor granted a 30 day stay until April 20, 2020 (ECF # 20).

        Ms. Velasco has seen improvements in her health condition, but ongoing medical issues
interfere with her ability to participate in day-to-day activities. During the proposed stay, Mr.
Abed Bhuyan, counsel for defendants, and I will begin a settlement dialogue, hopefully in the
next 10 days. A stay of mediation and all matters relating to the case will facilitate Ms. Velasco’s
wellbeing and recovery.

Respectfully submitted,
                                                       Application GRANTED.
Susanne Toes
                                                       SO ORDERED.
Susanne Toes Keane

                                                                                      4/20/2020
                                                       HON. VALERIE CAPRONI
                                                       UNITED STATES DISTRICT JUDGE




    NYLAG Legal Clinic for Pro Se Litigants | Thurgood Marshall United States Courthouse
            Room LL22, 40 Centre Street, New York, NY 10007 | (212) 659-6190
